This cause was standing under notice of trial, issue being joined, and a rule laid, at the present term, on the defendant to employ new counsel, his *138former counsel having declined the practice of the law, &c. An affidavit of the service of a copy of the rule on the defendant was filed,
Cooke, for the plaintiff,
moved the Court for trial or judgment at the present term, the defendant not appearing in person, or by attorney.
Rueeb accordingly.
Johnson, afterwards appeared for the defendant, and confessed judgment.